IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


RITTENHOUSE 1603, LLC,                   : No. 127 EAL 2017
                                         :
                 Respondent              :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
           v.                            :
                                         :
                                         :
EUGENE BARBERA,                          :
                                         :
                 Petitioner              :


                                    ORDER



PER CURIAM

     AND NOW, this 8th day of August, 2017, the Petition for Allowance of Appeal is

DENIED.